Mr. Justice Goodwin delivered the opinion of the court. 2. Appeal and error, § 1772*—when judgment not reversed for exclusion of evidence. Where the evidence establishes a cause of action and defendant makes an offer of proof which is excluded, the judgment will not be reversed unless the specific' facts offered to be proved are sufficient to establish a defense. 3. Evidence, § 461*—when evidence sufficient to establish a defense. To make out a defense it is sufficient if the proof offered, when viewed in its most favorable light and considered in connection with other evidence received or expressly offered by defendant, could constitute a defense.